DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 20, 2022.  Claims 1-16 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pai et al. (US 2018/0061709 A1).
In regard to claim 1, Pai et al. discloses an array substrate, comprising (see e.g. Figures 1a-b, especially annotated Figure 1a below): 
a color filter layer 120 comprising at least one filter unit, 
wherein, in a plan view of the color filter layer 120,  the filter unit comprises: 
a filter body 120; 
122 extending from one side of the filter body 120 to a middle portion of the filter body 120, wherein the opening 122 is defined and surrounded by a first side, a second side, and a third side connected end to end, and the first side is disposed opposite to the third side; 
a first protrusion 120 protruding from the first side to the third side of the opening; and 
a second protrusion 120 protruding from the third side to the first side of the opening and disposed opposite to the first protrusion 120 (see e.g. Figure 1b and note that the portions of 120 are protruding from opening 122).

    PNG
    media_image1.png
    662
    717
    media_image1.png
    Greyscale

In regard to claim 2, Pai et al. discloses the limitations as applied to claim 1 above, and
wherein the filter unit 120 further comprises: a first gap formed between the first protrusion and the second protrusion (see e.g. Figure 1b and note that the opening forms a gap between the protruding portions of the color filter).
In regard to claim 8, Pai et al. discloses a display panel, comprising an array substrate, the array substrate comprising (see e.g. Figures 1a-b , especially annotated Figure 1a above):
a color filter layer 120 comprising at least one filter unit, 
wherein, in a plan view of the color filter layer 120, the filter unit comprises: 
a filter body 120; 
an opening 122 extending from one side of the filter body 120 to a middle portion of the filter body 120, wherein the opening 122 is defined and surrounded by a first side, a second side, and a third side connected end to end, and the first side is disposed opposite to the third side; 
a first protrusion 120 protruding from the first side to the third side of the opening; and 
a second protrusion 120 protruding from the third side to the first side of the opening and disposed opposite to the first protrusion 120 (see e.g. Figure 1b and note that the portions of 120 are protruding from opening 122).
In regard to claim 9, Pai et al. discloses the limitations as applied to claim 8 above, and
wherein the filter unit 120 further comprises: a first gap formed between the first protrusion and the second protrusion (see e.g. Figure 1b and note that the opening forms a gap between the protruding portions of the color filter).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (US 2018/0061709 A1) in view of Matsui et al. (US 2011/0273649 A1).
In regard to claim 3, Pai et al. discloses the limitations as applied to claim 1 and
a first substrate 210; 
a gate G1 disposed on the first substrate 210; 
a drain D1 disposed on the gate G1; and 
a data line SL/S1 disposed on the first substrate 210, wherein a second gap is formed between the data line SL/S1 and the drain D1.
 Pai et al. fails to disclose
wherein the color filter layer is disposed on the first substrate and extends to cover surfaces of the data line and the drain, the drain is disposed in the opening, and the second gap is covered by the first protrusion and/or the second protrusion.
However, Matsui et al. discloses (see e.g. Figure 1):
wherein the color filter layer 107 is disposed on the first substrate 100 and extends to cover surfaces of the data line 105 and the drain 104, the drain 104 is disposed in the opening 111, and the second gap is covered by the first protrusion 107 and/or the second protrusion 107.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with wherein the color filter layer is disposed on the first substrate and extends to cover 
Doing so would provide a means for connecting the pixel electrode to the drain electrode on the array substrate.
In regard to claim 4, Pai et al. discloses the limitations as applied to claim 3 above, but fails to disclose
 a pixel electrode disposed on the drain and extending from the opening to a surface of the color filter layer; and a data line black matrix less (DBS) electrode disposed on the color filter layer and disposed opposite to the data line.  
	However, Matsui et al. discloses
 a pixel electrode 110 disposed on the drain 104 and extending from the opening 111 to a surface of the color filter layer 107; and 
a data line black matrix less (DBS) electrode 108 disposed on the color filter layer 107 and disposed opposite to the data line 105.  
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with a pixel electrode disposed on the drain and extending from the opening to a surface of the color filter layer; and a data line black matrix less (DBS) electrode disposed on the color filter layer and disposed opposite to the data line.  
Doing so would provide a means for connecting the pixel electrode to the drain electrode on the array substrate.
In regard to claim 5, Pai et al. discloses the limitations as applied to claim 3 above, but fails to disclose 
 disposed between the gate and the drain.
However, Matsui et al. discloses
a first insulating layer 102 disposed between the gate 101 and the drain 104.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with a first insulating layer disposed between the gate and the drain.
Doing so would prevent unwanted shorting between the drain and gate regions.
In regard to claim 6, Pai et al. discloses the limitations as applied to claim 4 above, but fails to disclose
a second insulating layer disposed between the drain and the pixel electrode, and extending to cover the color filter layer.
	However, Matsui et al. discloses
a second insulating layer 109 disposed between the drain 104 and the pixel electrode 110, and extending to cover the color filter layer 107.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with a second insulating layer disposed between the drain and the pixel electrode, and extending to cover the color filter layer.
	Doing so would prevent unwanted shorting between electrical layers on the substrate.
In regard to claim 7, Pai et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the pixel electrode and the DBS electrode are spaced apart from each other.
However, Matsui et al. discloses
110 and the DBS electrode 108 are spaced apart from each other.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with wherein the pixel electrode and the DBS electrode are spaced apart from each other.
Doing so would prevent unwanted shorting between electrical layers on the substrate.
In regard to claim 10, Pai et al. discloses the limitations as applied to claim 8 and
a first substrate 210; 
a gate G1 disposed on the first substrate 210; 
a drain D1 disposed on the gate G1; and 
a data line SL/S1 disposed on the first substrate 210, wherein a second gap is formed between the data line SL/S1 and the drain D1.
 Pai et al. fails to disclose
wherein the color filter layer is disposed on the first substrate and extends to cover surfaces of the data line and the drain, the drain is disposed in the opening, and the second gap is covered by the first protrusion and/or the second protrusion.
However, Matsui et al. discloses (see e.g. Figure 1):
wherein the color filter layer 107 is disposed on the first substrate 100 and extends to cover surfaces of the data line 105 and the drain 104, the drain 104 is disposed in the opening 111, and the second gap is covered by the first protrusion 107 and/or the second protrusion 107.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would provide a means for connecting the pixel electrode to the drain electrode on the array substrate.
In regard to claim 11, Pai et al. discloses the limitations as applied to claim 10 above, but fails to disclose
 a pixel electrode disposed on the drain and extending from the opening to a surface of the color filter layer; and a data line black matrix less (DBS) electrode disposed on the color filter layer and disposed opposite to the data line.  
	However, Matsui et al. discloses
 a pixel electrode 110 disposed on the drain 104 and extending from the opening 111 to a surface of the color filter layer 107; and 
a data line black matrix less (DBS) electrode 108 disposed on the color filter layer 107 and disposed opposite to the data line 105.  
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with a pixel electrode disposed on the drain and extending from the opening to a surface of the color filter layer; and a data line black matrix less (DBS) electrode disposed on the color filter layer and disposed opposite to the data line.  
Doing so would provide a means for connecting the pixel electrode to the drain electrode on the array substrate.
In regard to claim 12, Pai et al. discloses the limitations as applied to claim 10 above, but fails to disclose 
a first insulating layer disposed between the gate and the drain.
However, Matsui et al. discloses
a first insulating layer 102 disposed between the gate 101 and the drain 104.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with a first insulating layer disposed between the gate and the drain.
Doing so would prevent unwanted shorting between the drain and gate regions.
In regard to claim 13, Pai et al. discloses the limitations as applied to claim 11 above, but fails to disclose
a second insulating layer disposed between the drain and the pixel electrode, and extending to cover the color filter layer.
	However, Matsui et al. discloses
a second insulating layer 109 disposed between the drain 104 and the pixel electrode 110, and extending to cover the color filter layer 107.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with a second insulating layer disposed between the drain and the pixel electrode, and extending to cover the color filter layer.
	Doing so would prevent unwanted shorting between electrical layers on the substrate.
In regard to claim 14, Pai et al. discloses the limitations as applied to claim 11 above, but fails to disclose

However, Matsui et al. discloses
wherein the pixel electrode 110 and the DBS electrode 108 are spaced apart from each other.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with wherein the pixel electrode and the DBS electrode are spaced apart from each other.
Doing so would prevent unwanted shorting between electrical layers on the substrate.
In regard to claim 15, Pai et al. discloses the limitations as applied to claim 10 above, and
a color filter substrate 230 correspondingly disposed above the array substrate 210; 
a liquid crystal layer 220 disposed between the array substrate 210 and the color filter substrate 230. 
Pai et al. fails to disclose
a backlight module disposed on a side of the array substrate away from the color filter substrate.
However, Matsui et al. discloses
a backlight module disposed on a side of the array substrate 100 away from the color filter substrate 200 (see e.g. Figure 1).
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would provide a means for providing light to the passive switching device.
In regard to claim 16, Pai et al. discloses the limitations as applied to claim 15 above, and
the color filter substrate 200 comprises: a second substrate 200.
Pai et al. fails to disclose
 a black matrix layer disposed on a side surface of the second substrate facing the array substrate.
However, Matsui et al. discloses
a black matrix layer 201 disposed on a side surface of the second substrate facing the array substrate.
Given the teachings of Matsui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pai et al. with a black matrix layer disposed on a side surface of the second substrate facing the array substrate.
Doing so would prevent unwanted light leakage at the non-display regions.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 6-9 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, as newly 
Similar arguments apply to independent claim 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871